     Case 3:20-cv-01124-JLS-WVG Document 29 Filed 02/09/21 PageID.767 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    NEIGHBORHOOD MARKET                          Case No.: 20-CV-1124 JLS (WVG)
      ASSOCIATION, INC., and VAPIN’ THE
12
      619,                                         ORDER TAKING PENDING
13                                   Plaintiffs,   MOTIONS UNDER SUBMISSION
                                                   WITHOUT ORAL ARGUMENT
14    v.
15                                                 (ECF Nos. 4, 12)
      COUNTY OF SAN DIEGO.,
16                                  Defendant.
17
18
19         Presently before the Court is Plaintiffs Neighborhood Market Association, Inc. and
20   Vapin’ The 619’s Motion for Preliminary Injunction (ECF No. 4) and Defendant County
21   of San Diego’s Motion to Dismiss (ECF No. 12). The Court previously vacated the hearing
22   on these Motions. (See ECF No. 28.) On its own motion, the Court the takes these matters
23   under submission without oral argument pursuant to Civil Local Rule 7.1(d)(1).
24         IT IS SO ORDERED.
25   Dated: February 9, 2021
26
27
28

                                              1
                                                                           20-CV-1124 JLS (WVG)
